Citation Nr: 1103301	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for arthritis of the knees.

3.  Entitlement to an increased rating for bilateral varicocele 
with left epididymal cyst and post-operative scar, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 RO decision.  


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Board received notification that the Veteran desired 
to withdraw all issues from appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a November 2010 statement that was received 
at the Board in January 2011.  He stated that he wanted to 
withdraw his appeal on all issues.  

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


